DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 03/09/2022.  Claims 1-35 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 12, 14-18, 21-28, and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sammeta et al. (US 9,774,362) (hereinafter “Sammeta”).
Regarding claim 1, in accordance with Sammeta reference entirety, Sammeta teaches a method of generating an electronic device use case determination model (optimized tuner code) for an electronic device (Figure 1; 102) (col. 2, lines 7-31: “a user device to optimize antenna tune codes associated with one or more antenna used to wirelessly transmit data”), comprising: 
	generating (108) a plurality of test measurements of a wireless data transmission system in a first type of electronic device (col. 2, lines 16-17: “a user device obtains sensor data from one or more sensors included in the user device”.  In addition, col. 2, lines 54-56: “The user device 102 is variously configured with different functionality to enable consumption of one or more types of media items”), wherein each test measurement of the plurality of test measurements is associated with a predefined use case of the first type of electronic device (col. 2, lines 17-24, “The sensor data relates to individual characteristics of a user of the user device, behavioral characteristics of the user of the user device, and an environment associated with the user device … unique to a user and user device.” In addition, col. 3, lines 22-48: “the user device 102 includes one or more sensors 108 configured to collect sensor data associated with a user of the user device 102 (i.e., individual data) behavioral data), and environmental data associated with the user device 102 … used by the user device 102, etc.”); and 
	training (240) a machine learning model (antenna tuner code 245 or machine learning algorithm or optimization algorithm) based on the plurality of test measurements (tuning parameters) to determine a use case for the first type of electronic device based on a plurality of operational values (multiple candidate tuner codes) of the first type of electronic device (col. 2, lines 32-42: “during a training stage, an optimized turner code is determined based on measurements of one or more tuning parameters of the device for each of multiple candidate tuner codes … as a result of the training stage, an optimized tuner code may be identified for a particular state.” And col. 5, lines 62-67: “the antenna tuning module 240 may vary one or more of the current tuning values in a random manner or in accordance with a suitable machine learning algorithm or optimization algorithm ( e.g., a Genetic Algorithm, a Particle Swarm Optimization, etc.) that are readily applicable."  Moreover, col. 4, lines --25, it is also disclosed the current state information includes right hand side value, left hand side value … etc.).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Sammeta also teaches wherein the machine learning model (machine learning algorithm or optimization algorithm) is a neural network model (col. 5, lines 62-67: “the antenna tuning module 240 may vary one or more of the current tuning values in a random manner or in accordance with a suitable machine learning algorithm or optimization algorithm ( e.g., a Genetic Algorithm, a Particle Swarm Optimization, etc.) that are readily applicable."  It is inherent that the machine learning algorithm encompasses the claimed neural network model in the disclosed examples using the term etc.).
	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Sammeta also teaches generating a plurality of synthetic measurements (tuning parameters) based on the plurality of test measurements (col. 5, lines 32-40: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code … the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc.); and training the machine learning model based on the plurality of synthetic measurements (col. 5, lines 52-61: “the antenna tuning module 240 … performs an optimization of the current tuner code … includes varying the values of one or more tuning values associated with the current tuner code (e.g., a register value of the tuner code that has … antenna tuner)”).
	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Sammeta also teaches determining a plurality of closed decision boundaries based on the trained machine learning model, wherein each closed decision boundary of the plurality of closed decision boundaries is associated with a predefined use case of the first type of electronic device (col. 5, lines 32-51: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code. According to embodiments of the present disclosure, the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc. ... when operating in a strong signal environment,  etc.").
	Regarding claim 8, in addition to features recited in base claim 1 (see rationales discussed above), Sammeta also teaches deploying (storing) the machine learning model (antenna tuner code 245) to an electronic device of the first type (col. 6, lines 1-8: "the antenna tuning module 240 may iteratively perform the varying of the tuning values, such that the parameter measurement module 230 may perform further measurements of the tuning values until the training stage is complete. Upon completion of the training stage, the antenna tuning parameters of the optimized antenna tuner code 245 are identified and stored in the tuner code table in association with the current state information.").
	Regarding claim 9, in accordance with Sammeta reference entirety, Sammeta discloses a training system (Figure 3 and col. 6, line 14 to col. 9, line 19; exemplary user device 300 and connection details are discussed), comprising: 
	a memory (Figure 3; 306) comprising computer-executable instructions (col. 6, lines 36-44: “The user device 300 also includes system memory 306 … execute instructions provided by the system memory 306”); 
	a processor (Figure 3; 330) configured to execute the computer-executable instructions (col. 6, lines 22-35: “The user device 300 includes a processing device 330 that represents one or more general-purpose processing devices such as a microprocessor, central processing unit … or the like.”) and cause the training system to: 
	generate a plurality of test measurements of a wireless data transmission system in a first type of electronic device (col. 2, lines 16-17: “a user device obtains sensor data from one or more sensors included in the user device”.  In addition, col. 2, lines 54-56: “The user device 102 is variously configured with different functionality to enable consumption of one or more types of media items”), wherein each test measurement of the plurality of test measurements is associated with a predefined use case of the first type of electronic device (col. 2, lines 17-24, “The sensor data relates to individual characteristics of a user of the user device, behavioral characteristics of the user of the user device, and an environment associated with the user device … unique to a user and user device.” In addition, col. 3, lines 22-48: “the user device 102 includes one or more sensors 108 configured to collect sensor data associated with a user of the user device 102 (i.e., individual data) behavioral data), and environmental data associated with the user device 102 … used by the user device 102, etc.”); and 
	train a machine learning model based on the plurality of test measurements to determine a use case for the first type of electronic device based on a plurality of operational values of the first type of electronic device, wherein the machine learning model is a neural network model (col. 2, lines 32-42: “during a training stage, an optimized turner code is determined based on measurements of one or more tuning parameters of the device for each of multiple candidate tuner codes … as a result of the training stage, an optimized tuner code may be identified for a particular state.” And col. 5, lines 62-67: “the antenna tuning module 240 may vary one or more of the current tuning values in a random manner or in accordance with a suitable machine learning algorithm or optimization algorithm ( e.g., a Genetic Algorithm, a Particle Swarm Optimization, etc.) that are readily applicable."  Moreover, col. 4, lines --25, it is also disclosed the current state information includes right hand side value, left hand side value … etc.).
Regarding claim 12, in addition to features recited in base claim 9 (see rationales discussed above), Sammeta also discloses generating a plurality of synthetic measurements (tuning parameters) based on the plurality of test measurements (col. 5, lines 32-40: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code … the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc.); and training the machine learning model based on the plurality of synthetic measurements (col. 5, lines 52-61: “the antenna tuning module 240 … performs an optimization of the current tuner code … includes varying the values of one or more tuning values associated with the current tuner code (e.g., a register value of the tuner code that has … antenna tuner)”).
Regarding claim 14, in addition to features recited in base claim 9 (see rationales discussed above), Sammeta also discloses wherein: the processor is further configured to cause the training system to determine a plurality of closed decision boundaries based on the trained machine learning model, wherein each closed decision boundary of the plurality of closed decision boundaries is associated with a predefined use case of the first type of electronic device (col. 5, lines 32-51: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code. According to embodiments of the present disclosure, the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc. ... when operating in a strong signal environment,  etc.").
	Regarding claim 15, in addition to features recited in base claim 9 (see rationales discussed above), Sammeta also discloses wherein the processor is further configured to cause the training system to: deploying (storing) the machine learning model (antenna tuner code 245) to an electronic device of the first type (col. 6, lines 1-8: "the antenna tuning module 240 may iteratively perform the varying of the tuning values, such that the parameter measurement module 230 may perform further measurements of the tuning values until the training stage is complete. Upon completion of the training stage, the antenna tuning parameters of the optimized antenna tuner code 245 are identified and stored in the tuner code table in association with the current state information.").
	Regarding claim 16, in accordance with Sammeta reference entirety, Sammeta teaches a method for adaptively tuning a wireless data transmission system in an electronic device (col. 2, lines 7-47: “Methods and systems for enabling a user device to optimize antenna tune codes associated with one or more antennae used to wirelessly transmit data ... ", "as a result of the training stage, an optimized tuner code may be identified for a particular state" and "the one or more antennae of the user device may be tuned for communication (e.g., transmission and/or reception) in accordance with the optimized tuner code"), comprising: 
	generating a plurality of measurements of an element of the wireless data transmission system in the electronic device (col. 2, lines 16-17: “a user device obtains sensor data from one or more sensors included in the user device");	
determining a use case for the electronic device based on a use case determination model and the plurality of measurements (col. 2, lines 24-26: “The user device performs a state identification process to determine a current state of the user device based on the sensor data"); 
determining one or more antenna settings associated with the determined use case (col. 2, lines 36-38: “A tuner code lookup table may be maintained that provides an association with user device states and a corresponding tuner code"); 
	tuning the wireless data transmission system based on the one or more antenna settings (col. 2, lines 44-47: “Furthermore, the one or more antennae of the user device may be tuned for communication (e.g., transmission and/or reception) in accordance with the optimized tuner code");  and 
	transmitting data via the wireless data transmission system using the one or more antenna settings (inherent as disclosed in col. 2, lines 44-47: “ … maybe tuned for communication (e.g., transmission and/or reception) … “).
	Regarding claim 17, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also teaches wherein: the use case determination model is a neural network model (col. 5, lines 62-67: “the antenna tuning module 240 may vary one or more of the current tuning values in a random manner or in accordance with a suitable machine learning algorithm or optimization algorithm ( e.g., a Genetic Algorithm, a Particle Swarm Optimization, etc.) that are readily applicable."  It is inherent that the suitable machine learning algorithm encompasses the claimed neural network model).
	Regarding claim 18, in addition to features recited in base claim 17 (see rationales discussed above), Sammeta also teaches wherein the use case determination model is stored in a memory of a modem of the electronic device (col. 6, lines 1-8: "the antenna tuning module 240 may iteratively perform the varying of the tuning values, such that the parameter measurement module 230 may perform further measurements of the tuning values until the training stage is complete. Upon completion of the training stage, the antenna tuning parameters of the optimized antenna tuner code 245 are identified and stored in the tuner code table in association with the current state information.").
	Regarding claim 21, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also discloses wherein determining the use case for the electronic device comprises: comparing the measurements to a plurality of closed decision boundaries, wherein each closed decision boundary of the plurality of closed decision boundaries is associated with a predefined use case of the electronic device (col. 5, lines 32-51: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code. According to embodiments of the present disclosure, the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc. ... when operating in a strong signal environment,  etc.").
	Regarding claim 22, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also discloses wherein the one or more antenna settings associated with the determined use case comprise one or more of: an impedance tuner setting (col. 5, line 40: “an antenna input impedance parameter”); or an aperture tuner setting.
	Regarding claim 23, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also teaches wherein determining the one or more antenna settings associated with the determined use case comprises: querying a use case setting database; and receiving the one or more antenna settings associated with the determined use case from the use case setting database (col. 6, lines 6-8: “the antenna tuning parameters of the optimized antenna tuner code 245 are identified and stored in the tuner code table in association with the current state information.”).
	Regarding claim 24, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also teaches wherein tuning the wireless data transmission system based on the one or more antenna settings comprises: providing an aperture tuner setting to an aperture tuner of the electronic device (col. 17, lines 31-33: “the optimized tuner code is loaded into the antenna tuner code table and used to tune one or more antennae of the user device.”  This is inherently encompassed the claimed limitation).
	Regarding claim 25, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also teaches wherein tuning the wireless data transmission system based on the one or more antenna settings further comprises: providing an impedance tuner setting to an impedance tuner of the electronic device (col. 17, lines 31-33: “the optimized tuner code is loaded into the antenna tuner code table and used to tune one or more antennae of the user device.” This is inherently encompassed the claimed limitation).
	As per group claims 26-28 and 31-35, the claims call for an electronic device having limitations variously and essentially mirrored functional limitations of method claims 16-18 and 21-25, respectively.  Thus, they are anticipated by Sammeta for the same rationales applied to method claims 16-18 and 21-25 as discussed above.

Allowable Subject Matter
Claims  3-4, 6, 10-11, 13, 19-20, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 12, 14-18, 21-28, and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sammeta et al. (US 9,774,362) (hereinafter “Sammeta”).
Regarding claim 1, in accordance with Sammeta reference entirety, Sammeta teaches a method of generating an electronic device use case determination model (optimized tuner code) for an electronic device (Figure 1; 102) (col. 2, lines 7-31: “a user device to optimize antenna tune codes associated with one or more antenna used to wirelessly transmit data”), comprising: 
	generating (108) a plurality of test measurements of a wireless data transmission system in a first type of electronic device (col. 2, lines 16-17: “a user device obtains sensor data from one or more sensors included in the user device”.  In addition, col. 2, lines 54-56: “The user device 102 is variously configured with different functionality to enable consumption of one or more types of media items”), wherein each test measurement of the plurality of test measurements is associated with a predefined use case of the first type of electronic device (col. 2, lines 17-24, “The sensor data relates to individual characteristics of a user of the user device, behavioral characteristics of the user of the user device, and an environment associated with the user device … unique to a user and user device.” In addition, col. 3, lines 22-48: “the user device 102 includes one or more sensors 108 configured to collect sensor data associated with a user of the user device 102 (i.e., individual data) behavioral data), and environmental data associated with the user device 102 … used by the user device 102, etc.”); and 
	training (240) a machine learning model (antenna tuner code 245 or machine learning algorithm or optimization algorithm) based on the plurality of test measurements (tuning parameters) to determine a use case (state information includes right hand side value, left hand side value) for the first type of electronic device based on a plurality of operational values (multiple candidate tuner codes) of the first type of electronic device (col. 2, lines 32-42: “during a training stage, an optimized turner code is determined based on measurements of one or more tuning parameters of the device for each of multiple candidate tuner codes … as a result of the training stage, an optimized tuner code may be identified for a particular state.” And col. 5, lines 62-67: “the antenna tuning module 240 may vary one or more of the current tuning values in a random manner or in accordance with a suitable machine learning algorithm or optimization algorithm ( e.g., a Genetic Algorithm, a Particle Swarm Optimization, etc.) that are readily applicable."  Moreover, col. 4, lines --25, it is also disclosed the current state information includes right hand side value, left hand side value … etc.).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Sammeta also teaches wherein the machine learning model (machine learning algorithm or optimization algorithm) is a neural network model (col. 5, lines 62-67: “the antenna tuning module 240 may vary one or more of the current tuning values in a random manner or in accordance with a suitable machine learning algorithm or optimization algorithm ( e.g., a Genetic Algorithm, a Particle Swarm Optimization, etc.) that are readily applicable."  It is inherent that the machine learning algorithm encompasses the claimed neural network model in the disclosed examples using the term etc.).
	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Sammeta also teaches generating a plurality of synthetic measurements (tuning parameters) based on the plurality of test measurements (col. 5, lines 32-40: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code … the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc.); and training the machine learning model based on the plurality of synthetic measurements (col. 5, lines 52-61: “the antenna tuning module 240 … performs an optimization of the current tuner code … includes varying the values of one or more tuning values associated with the current tuner code (e.g., a register value of the tuner code that has … antenna tuner)”).
	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Sammeta also teaches determining a plurality of closed decision boundaries based on the trained machine learning model, wherein each closed decision boundary of the plurality of closed decision boundaries is associated with a predefined use case of the first type of electronic device (col. 5, lines 32-51: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code. According to embodiments of the present disclosure, the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc. ... when operating in a strong signal environment,  etc.").
	Regarding claim 8, in addition to features recited in base claim 1 (see rationales discussed above), Sammeta also teaches deploying (storing) the machine learning model (antenna tuner code 245) to an electronic device of the first type (col. 6, lines 1-8: "the antenna tuning module 240 may iteratively perform the varying of the tuning values, such that the parameter measurement module 230 may perform further measurements of the tuning values until the training stage is complete. Upon completion of the training stage, the antenna tuning parameters of the optimized antenna tuner code 245 are identified and stored in the tuner code table in association with the current state information.").
	Regarding claim 9, in accordance with Sammeta reference entirety, Sammeta discloses a training system (Figure 3 and col. 6, line 14 to col. 9, line 19; exemplary user device 300 and connection details are discussed), comprising: 
	a memory (Figure 3; 306) comprising computer-executable instructions (col. 6, lines 36-44: “The user device 300 also includes system memory 306 … execute instructions provided by the system memory 306”); 
	a processor (Figure 3; 330) configured to execute the computer-executable instructions (col. 6, lines 22-35: “The user device 300 includes a processing device 330 that represents one or more general-purpose processing devices such as a microprocessor, central processing unit … or the like.”) and cause the training system to: 
	generate a plurality of test measurements of a wireless data transmission system in a first type of electronic device (col. 2, lines 16-17: “a user device obtains sensor data from one or more sensors included in the user device”.  In addition, col. 2, lines 54-56: “The user device 102 is variously configured with different functionality to enable consumption of one or more types of media items”), wherein each test measurement of the plurality of test measurements is associated with a predefined use case of the first type of electronic device (col. 2, lines 17-24, “The sensor data relates to individual characteristics of a user of the user device, behavioral characteristics of the user of the user device, and an environment associated with the user device … unique to a user and user device.” In addition, col. 3, lines 22-48: “the user device 102 includes one or more sensors 108 configured to collect sensor data associated with a user of the user device 102 (i.e., individual data) behavioral data), and environmental data associated with the user device 102 … used by the user device 102, etc.”); and 
	train a machine learning model based on the plurality of test measurements to determine a use case for the first type of electronic device based on a plurality of operational values of the first type of electronic device, wherein the machine learning model is a neural network model (col. 2, lines 32-42: “during a training stage, an optimized turner code is determined based on measurements of one or more tuning parameters of the device for each of multiple candidate tuner codes … as a result of the training stage, an optimized tuner code may be identified for a particular state.” And col. 5, lines 62-67: “the antenna tuning module 240 may vary one or more of the current tuning values in a random manner or in accordance with a suitable machine learning algorithm or optimization algorithm ( e.g., a Genetic Algorithm, a Particle Swarm Optimization, etc.) that are readily applicable."  Moreover, col. 4, lines --25, it is also disclosed the current state information includes right hand side value, left hand side value … etc.).
Regarding claim 12, in addition to features recited in base claim 9 (see rationales discussed above), Sammeta also discloses generating a plurality of synthetic measurements (tuning parameters) based on the plurality of test measurements (col. 5, lines 32-40: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code … the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc.); and training the machine learning model based on the plurality of synthetic measurements (col. 5, lines 52-61: “the antenna tuning module 240 … performs an optimization of the current tuner code … includes varying the values of one or more tuning values associated with the current tuner code (e.g., a register value of the tuner code that has … antenna tuner)”).
Regarding claim 14, in addition to features recited in base claim 9 (see rationales discussed above), Sammeta also discloses wherein: the processor is further configured to cause the training system to determine a plurality of closed decision boundaries based on the trained machine learning model, wherein each closed decision boundary of the plurality of closed decision boundaries is associated with a predefined use case of the first type of electronic device (col. 5, lines 32-51: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code. According to embodiments of the present disclosure, the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc. ... when operating in a strong signal environment,  etc.").
	Regarding claim 15, in addition to features recited in base claim 9 (see rationales discussed above), Sammeta also discloses wherein the processor is further configured to cause the training system to: deploying (storing) the machine learning model (antenna tuner code 245) to an electronic device of the first type (col. 6, lines 1-8: "the antenna tuning module 240 may iteratively perform the varying of the tuning values, such that the parameter measurement module 230 may perform further measurements of the tuning values until the training stage is complete. Upon completion of the training stage, the antenna tuning parameters of the optimized antenna tuner code 245 are identified and stored in the tuner code table in association with the current state information.").
	Regarding claim 16, in accordance with Sammeta reference entirety, Sammeta teaches a method for adaptively tuning a wireless data transmission system in an electronic device (col. 2, lines 7-47: “Methods and systems for enabling a user device to optimize antenna tune codes associated with one or more antennae used to wirelessly transmit data ... ", "as a result of the training stage, an optimized tuner code may be identified for a particular state" and "the one or more antennae of the user device may be tuned for communication (e.g., transmission and/or reception) in accordance with the optimized tuner code"), comprising: 
	generating a plurality of measurements of an element of the wireless data transmission system in the electronic device (col. 2, lines 16-17: “a user device obtains sensor data from one or more sensors included in the user device");	
determining a use case for the electronic device based on a use case determination model and the plurality of measurements (col. 2, lines 24-26: “The user device performs a state identification process to determine a current state of the user device based on the sensor data"); 
determining one or more antenna settings associated with the determined use case (col. 2, lines 36-38: “A tuner code lookup table may be maintained that provides an association with user device states and a corresponding tuner code"); 
	tuning the wireless data transmission system based on the one or more antenna settings (col. 2, lines 44-47: “Furthermore, the one or more antennae of the user device may be tuned for communication (e.g., transmission and/or reception) in accordance with the optimized tuner code");  and 
	transmitting data via the wireless data transmission system using the one or more antenna settings (inherent as disclosed in col. 2, lines 44-47: “ … maybe tuned for communication (e.g., transmission and/or reception) … “).
	Regarding claim 17, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also teaches wherein: the use case determination model is a neural network model (col. 5, lines 62-67: “the antenna tuning module 240 may vary one or more of the current tuning values in a random manner or in accordance with a suitable machine learning algorithm or optimization algorithm ( e.g., a Genetic Algorithm, a Particle Swarm Optimization, etc.) that are readily applicable."  It is inherent that the suitable machine learning algorithm encompasses the claimed neural network model).
	Regarding claim 18, in addition to features recited in base claim 17 (see rationales discussed above), Sammeta also teaches wherein the use case determination model is stored in a memory of a modem of the electronic device (col. 6, lines 1-8: "the antenna tuning module 240 may iteratively perform the varying of the tuning values, such that the parameter measurement module 230 may perform further measurements of the tuning values until the training stage is complete. Upon completion of the training stage, the antenna tuning parameters of the optimized antenna tuner code 245 are identified and stored in the tuner code table in association with the current state information.").
	Regarding claim 21, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also discloses wherein determining the use case for the electronic device comprises: comparing the measurements to a plurality of closed decision boundaries, wherein each closed decision boundary of the plurality of closed decision boundaries is associated with a predefined use case of the electronic device (col. 5, lines 32-51: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code. According to embodiments of the present disclosure, the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc. ... when operating in a strong signal environment,  etc.").
	Regarding claim 22, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also discloses wherein the one or more antenna settings associated with the determined use case comprise one or more of: an impedance tuner setting (col. 5, line 40: “an antenna input impedance parameter”); or an aperture tuner setting.
	Regarding claim 23, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also teaches wherein determining the one or more antenna settings associated with the determined use case comprises: querying a use case setting database; and receiving the one or more antenna settings associated with the determined use case from the use case setting database (col. 6, lines 6-8: “the antenna tuning parameters of the optimized antenna tuner code 245 are identified and stored in the tuner code table in association with the current state information.”).
	Regarding claim 24, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also teaches wherein tuning the wireless data transmission system based on the one or more antenna settings comprises: providing an aperture tuner setting to an aperture tuner of the electronic device (col. 17, lines 31-33: “the optimized tuner code is loaded into the antenna tuner code table and used to tune one or more antennae of the user device.”  This is inherently encompassed the claimed limitation).
	Regarding claim 25, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also teaches wherein tuning the wireless data transmission system based on the one or more antenna settings further comprises: providing an impedance tuner setting to an impedance tuner of the electronic device (col. 17, lines 31-33: “the optimized tuner code is loaded into the antenna tuner code table and used to tune one or more antennae of the user device.” This is inherently encompassed the claimed limitation).
	As per group claims 26-28 and 31-35, the claims call for an electronic device having limitations variously and essentially mirrored functional limitations of method claims 16-18 and 21-25, respectively.  Thus, they are anticipated by Sammeta for the same rationales applied to method claims 16-18 and 21-25 as discussed above.

Allowable Subject Matter
Claims  3-4, 6, 10-11, 13, 19-20, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claims 1, 9, 16, and 26 and further limit with novel and unobvious limitations of “wherein the plurality of test measurements comprise: a real impedance of an element of the wireless data transmission system; an imaginary impedance of the element of the wireless data transmission system; a frequency of the wireless data transmission system; and one or more of: an impedance tuner state; or an aperture tuner state,” as recited in group claims 3-4 and 10-11, “wherein training the machine learning model further comprises: training a first classifier of the machine learning model to determine whether the first type of electronic device is no longer in a first use case; and training a second classifier of the machine learning model to determine a second use case for the first type of electronic device,” as recited in claims 6 and 13, “wherein the plurality of measurements comprise: a real impedance of the element of the wireless data transmission system; an imaginary impedance of the element of the wireless data transmission system; a frequency of the wireless data transmission system; and one or more of: an impedance tuner state; or an aperture tuner state,” as recited in claim s19 and 29; and “wherein the use case determination model comprises: a first classifier configured to determine whether the electronic device is no longer in a first use case; and a second classifier configured to determine a second use case for the electronic device,” as recited in group claims 20 and 30, structurally and functionally interconnected in a manner as recited in the claims.

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 03/09/2022.
In the response, Applicant has correctly identified the status of all claims.
Pertaining the rejection of claims 1 and 9 under Section 102 as being anticipated by U. S. Patent 9,774,362 (Sammeta), the Applicant appears to argue that “Sammeta does not train a machine language model to determine a use case for an electronic device, but instead trains a machine learning model to identify an optimal set of tuning codes for a device in a given state.”
The argument is noted but not persuasive because there is no specific definition for the claimed term “a use case” in neither the claims nor in the specification.  As a result, it is subject the examiner’s broadest reasonable interpretation against the applied art of record of Sammeta.  Nevertheless, even with further amending to the claim language to specifically state that “a use case” is “left-handed usage, “right-handed usage” … etc., Sammeta still anticipates such claim language because Sammeta does clearly show a direct relationship between the tuner code and use mode state as depicted in Figure 7 (i.e., TUNER CODE (A2) corresponds with USE MODE STATE (HEAD+HAND) … etc.) and described in column 17-53. Therefore, contradistinction with the Applicant’s argument, Sammeta, as clearly pointed out in the Office Action, does indeed anticipate the claimed limitation in the present condition.
Pertaining the rejection of claims 16-26 under Section 102 as being anticipated by U.S. Patent 9,774,362 (Sammeta), the applicant appears to argue in verbatim that “Sammeta does not disclose, explicitly or implicitly, "determining a use case for the electronic device based on a use case determination model and the plurality of measurements", as recited in Claim 16. Claim 26 recites similar limitations. In the Office Action, the Examiner argues that Sammeta, col. 2, 11. 24-26 teaches this feature. Office Action, p. 10. However, as discussed supra, Sammeta states that a machine learning model can be used to determine candidate tuner codes to apply to a  device given the current state of the device. The current state of the device is not determined based on a use case determination model ( or any other model), but rather is determined based on sensor measurements and other data that can be used to determine the current state of a device. Because Sammeta does not determine the current state of the device based on any sort of machine learning model, Applicant submits that Sammeta does not disclose "determining a use case for the electronic device based on a use case determination model and the plurality of measurements", as recited in Claim 16 and similarly recited in Claim 26.”
The argument is noted but not persuasive for the same rationales as above discussed.
Examiner believes an earnest attempt has been made in addressing all of the Applicant’s arguments.  Due to the response fails to place the instant application in a favorable condition for allowance, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Novet (US 2014/0066124).
Novet (US 2015/0237183).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 28, 2022